Citation Nr: 1600343	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  11-11 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment for unauthorized private medical expenses incurred at Memorial Hospital for the entirety of the hospitalization from August 27, 2009, to August 29, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination of the Medical Administration Services (MAS) of the Department of Veterans Affairs Medical Center (VAMC) in Murfreesboro, Tennessee, which approved only partial payment for unauthorized medical expenses incurred at Memorial Hospital from August 27-29, 2009.  


FINDING OF FACT

The Veteran was admitted on an emergency basis to Memorial Hospital on August 27, 2009, and improvement such that he could have been safely transferred to a VA facility prior to August 29, 2009, has not been shown.  


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized medical services provided by Memorial Hospital for the entirety of the hospitalization from August 27, 2009, to August 29, 2009, have been met.  38 U.S.C.A. §§ 5107(b), 1725 (West 2014); 38 C.F.R. §§ 17.1002, 17.1005 (2011, 2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks payment or reimbursement for medical expenses incurred during the entire hospitalization in Memorial Hospital from August 27-29, 2009.  The Veteran's treatment was not for his sole adjudicated service-connected disability, residuals of a fracture of the right femur, rated noncompensably disabling.  Authorization for the hospital visit was not obtained in advance, or within 72 hours of the visit.  See 38 C.F.R. § 17.54 (2015) (where an emergency exists at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission).  Accordingly, the claim was considered under the Millennium Health Care and Benefits Act, Public Law 106-117, which provides for the reimbursement of non-VA emergency treatment for which the Veteran is personally liable in certain circumstances, regardless of service-connected status, if specified criteria are met.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  

Because all criteria set forth in 38 C.F.R. § 17.1002 must be met, the claim must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  The MAS determined that the Veteran was stabilized during the hospitalization, such that he could have been transferred to a VA facility, and therefore, only granted payment for part of the hospitalization.

The Board notes that, during the pendency of this appeal, there were changes to the criteria for reimbursement based on amendments to 38 U.S.C.A §§ 1725 and 1728 as a result of the Veterans' Mental Health and Other Care Improvements Act of 2008, Public Law No. 110-387, 122 Stat. 4110.  The changes are not applicable to the Veteran's case, as it has been determined that the enactment of these changes apply to emergency treatment on or after February 1, 2010.  See Pub. L. No. 111-137, § 1(c)(2), 123 Stat. 3495, 3496.

Memorial Hospital records show that the Veteran presented to the emergency department on August 27, 2009, complaining of increased shortness of breath.  He had a recent history consistent with congestive heart failure, with an ejection fraction of 20 percent, and cardiomyopathy.  Based on initial findings, including a chest X-ray that demonstrated increased interstitial markings, as well as his admission of noncompliance with previous medication and diet instructions, he was admitted for symptomatic treatment.  The hospital course noted "acute on chronic" LV systolic failure secondary to medication noncompliance, dietary noncompliance, and cocaine.  By the time of his discharge on August 29, 2009, he did not have evidence of failure.  His breathing was clear, and oxygen saturation was good on room air.  He had no exertional dyspnea or edema, and had diuresed over 3 liters in 48 hours.  However, his blood pressures, which had been 149/108 on admission, were now considered to be "marginal" in the 90s/60s.  

Studies obtained during the hospitalization included an abnormal electrocardiogram on August 27, 2009, which showed left ventricular hypertrophy with secondary repolarization abnormality, and extensive ST-T changes which may be due to hypertrophy and/or ischemia.  Another electrocardiogram the following morning (August 28) showed no significant changes from the previous tracing.  A chest X-ray on August 28, 2009, showed cardiomegaly and changes consistent with pulmonary interstitial edema, and blunting of the left costophrenic angle with small effusion.  A myocardial perfusion scan on August 29, 2009 revealed findings which did not show ischemia, and there were no electrocardiogram changes or chest pain with exercise.  

The MAS stated that the Veteran was stabilized on August 28, 2009, and that no payment for services rendered after that date would be authorized.  However, the extent to which payment or reimbursement was made is not clear.  He was hospitalized for approximately 48 hours, from August 27, 2009, to August 29, 2009.  According to the statement of the case, a claim for payment had been received from Memorial Health Partners Foundation for inpatient care from August 28, 2009, to August 29, 2009, with the amount noted to be $9,330.15.  The MAS stated that the Veteran was stable for transfer on August 28, 2009, and that any claim past that date was denied.  It was indicated that a letter of the partial grant and had been sent to the Veteran and the provider.  However, the letter to the Veteran, dated in September 2010, only showed that $45.14 had been paid to Memorial Health Partners Foundation for services rendered on August 28, 2009.  An internal MAS statement noted that the expiration date of claim was in August 2011, but in March 2011, a submission on the Veteran's behalf included an October 2010 billing statement regarding Memorial Health System showing that he owed $8,126.27.  This was accompanied by a request for payment of the Veteran's Memorial Hospital bill, which would constitute a timely claim, if not considered as such before that.  Moreover, consideration of expenses incurred on August 27, 2009, when the Veteran was actually admitted, appears to have been entirely omitted by the MAS.  

The actual amounts paid or reimbursed for the hospitalization in Memorial Hospital from August 27, 2009, to August 29, 2009, the specific time frames covered, and the medical expenses covered, cannot be ascertained from the record before the Board.  However, it is not necessary to remand the case to clarify this matter, because the Board finds that the evidence of record does not establish that the Veteran was stabilized prior to August 29, 2009, the date of discharge, and, accordingly, he is entitled to payment or reimbursement for all qualifying medical expenses incurred during the entire hospitalization from August 27, 2009, to August 29, 2009.  In this regard, the MAS has conceded the presence of an emergency on admission, and there is no clear evidence of quantifiable improvement shown in the record before the Board until August 29, 2009, the date of his discharge, as can be seen from the above summary of the medical evidence.  Although the MAS stated that improvement was shown on August 28, the Board is unable to find a record of improvement, and an electrocardiogram obtained on August 28 showed no change from August 27.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to reimbursement or payment for the entirety of unauthorized medical services provided in Memorial Hospital from August 27-29, 2009, is granted.



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


